Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 10, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-26 and 28-37 are currently pending. Claim 1 has been amended by Applicants’ amendment filed 05-16-2022. No claims have been added or canceled by Applicants’ amendment filed 05-16-2022. 

Applicant's election with traverse of Group I, claims 1-19, 21 and 23-29, directed to a method for preparing concatenated nucleic acid molecules; and 
Species (A): wherein the first and second nucleic acid sequences comprise double stranded nucleic acids with first and second ends, and wherein each of said first and second adaptors comprises: (i) a double stranded region; (ii) a single stranded nucleic acid sequence (claim 2),
Species (B): wherein the species of 5’ single stranded sequence comprises a flow cell binding sequence at its 5’ end (claim 5),
Species (C): wherein the species election of 5’ addition is rendered moot (claims 7 and 8),
Species (D): wherein the species of incorporating step comprises ligation of said first adaptor to said at least one first nucleic acid sequence and ligation of said second adaptor (instant claim 10),
Species (E): wherein the species of ligation mixture wherein the first adaptors are ligated to the first nucleic acid sequences in a separate reaction mixture comprises ligation of the second adaptors to the second nucleic acid sequences (instant claim 11),
Species (F): wherein the species of first and/or second adaptors comprise wherein the first nucleic acid molecule comprises a plurality of different first nucleic acid sequences and said at least one second nucleic acid molecule comprises a plurality of different second nucleic acid sequences (instant claim 18), and
Species (G): wherein an adaptor comprises one or more sample index sequence (instant claim 32), in the reply filed on June 23, 2020 was previously acknowledged.  

Claims 20, 22 and 30-37 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 23, 2020.

Claims 4, 6-8, 12-17 and 23-26 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed May 31, 2018, claims the benefit of US Provisional Patent 
Application No. 62/561,065, filed September 20, 2017; and US Provisional Patent Application No. 
62/513,878, filed June 1, 2017.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application 62/513,878, filed June 1, 2017, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “an exonuclease enzyme that degrades 5’-phosphorylated nucleic acid strands that will not hybridize and extend to produce concatenated nucleic acid molecules”. Therefore, the priority date for the presently claimed invention is September 20, 2017, the filing date of US Provisional Patent Application 62/651,065. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 1 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed May 16, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29 is withdrawn under 35 U.S.C. 103 as being unpatentable over Osborne et al. (US Patent Application Publication No. 20180237837, published August 23, 2018; effective filing date September 2, 2015; of record) in view of Ji et al. (US Patent No. 7109178, issued September 19, 2006) as evidenced by Kammerer et al. (Integrated DNA Technologies, 2012, 1-5); and Wilkie (CVR Bioinformatics, 2015, 1-7).
The combined references of Osborne et al. and Ji et al. do not teach an exonuclease enzyme that degrades 5’-phosphorylated nucleic acid strands.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the term “barcode sequence” is interpreted to refer to any nucleic acid sequence of any length or structure that can assist in the identification of a sequence, source and/or sample.

Double Patenting
The provisional rejection of claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29 is maintained on the ground of nonstatutory double patenting as being unpatentable over:
	(a)	Claims 1-40 of copending US Patent Application No. 15/873,687 in view of Drmanac et al. (US20170226577, published August 10, 2017; effective filing date February 24, 2007); and
(b)	Claims 41-60 of copending US Patent Application No. 16/928,404 in view of Drmanac et al. (US20170226577, published August 10, 2017; effective filing date February 24, 2007). Although the conflicting claims are not identical, they are not patentably distinct from each other for at least reasons described below:
US Patent Application 15/873,687: as previously noted, claims 1-40 of copending US Patent Application No. 15/873,687 teach all of the limitations as recited in instant claims including amplification, hybridization and extending a primer; and Drmanac et al. teach that a single stranded PCR fragment can be simply derived from a double stranded product by phosphorylation of one of the primers and treatment with lambda exonuclease to remove the phosphorylated strand (paragraph [0123]). A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the lambda exonuclease as exemplified in Drmanac et al. to generate single stranded fragments and/or single stranded overhangs that can be extended and religated to a new adaptor for the production of nucleic acid libraries. 
US Patent Application No. 16/928,404 teach all of the limitations as recited in instant claims including ligating, amplifying, hybridizing and amplifying primer extension products; and Drmanac et al. teach that a single stranded PCR fragment can be simply derived from a double stranded product by phosphorylation of one of the primers and treatment with lambda exonuclease to remove the phosphorylated strand (paragraph [0123]). A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the lambda exonuclease as exemplified in Drmanac et al. to generate single stranded fragments and/or single stranded overhangs that can be extended and religated to a new adaptor for the production of nucleic acid libraries. 

Response to Arguments
Applicant’s arguments filed May 16, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the claims of ‘687 and ‘404 do not recite the step of degrading the nucleic acid strand with an exonuclease that selectively degrades 5’-phosphorylated nucleic acid strands and, thus, the claims are patentably distinct (Applicant Remarks, pg. 11, last full paragraph).
Regarding (a), Applicant’s assertion that the claims of ‘687 and ‘404 do not recite the step of degrading the nucleic acid strand with an exonuclease that selectively degrades 5’-phosphorylated nucleic acid strands and, thus, the claims are patentably distinct, is not found persuasive. As an initial matter, instant claim 1 does not recite “an exonuclease that selectively degrades 5’-phosphorylated nucleic acid strands” as asserted by Applicant, nor does instant claim 1 recite a specific exonuclease. Instead, instant claim 1 recites: 
“with an exonuclease enzyme that degrades 5’-phosphorylated nucleic acid strands that will not hybridize and extend to produce concatenated nucleic acid molecules” (lines 28-29). 

Thus, the exonuclease of instant claim 1 encompasses any exonuclease that can degrade any portion of 5’-phosphorylated nucleic acid strands. Moreover, the use of exonucleases to degrade 5’-phosphorylated nucleic acid strands are well known, purely conventional or routine in the art including wherein a single stranded PCR fragment can be simply derived from a double stranded product by phosphorylation of one of the primers and treatment with lambda exonuclease to remove the phosphorylated strand as evidenced by Drmanac et al.; generating new double stranded DNA template by production of single-stranded DNA using lambda exonuclease digestion as evidenced by Lim et al. (Biotechniques, 2012, 53(6), 357-364; pg. 358, Figure 1); and the use of exonucleases that degrade a limited number of nucleotides during each DNA binding event including 5’ exonucleases that lack 3’ exonuclease activity, including those that degrade 5’-phosphorylated and unphosphorylated ends such as T5 exonuclease, lambda exonuclease, RecE, exonuclease VIII, and T7 exonuclease as evidenced by Schoenherr et al. (WO2015200334, published December 30, 2015; paragraph [00134]).

Claim Rejections - 35 USC § 103
	Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 05-16-2022.

(1)	The rejection of claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29 is maintained under 35 U.S.C. 103 as being unpatentable over Cunnac et al. (US Patent Application Publication No. 20130298265, published November 7, 2013; of record) in view of Ji et al. (US Patent No. 7109178, issued September 19, 2006; of record) as evidenced by Xu et al. (US Patent Application Publication No. 20150197798, published July 16, 2015; of record); and NEB (New England Biolabs, 2021, 1-9; of record); and Kammerer et al. (Integrated DNA Technologies, 2012, 1-5; of record); and Gibson et al. (US Patent Application No. 20100035768, published February 11, 2010).
Regarding claims 1 (in part), 2, 3, 5, 9, 10, 18, 19, 21, 28 and 29, Cunnac et al. teach that a general method for concatenating DNA fragments that lack sequence homology is to use various methods (primarily PCR) to attach short adapters to the ends of the DNA fragments to be concatenated (paragraph [0005], lines 1-4). Cunnac et al. teach that the invention relates to a method of assembling synthetic genetic constructs comprising a plurality of genetic units, such as providing a plurality of separate genetic units (interpreted as a first nucleic acid, second nucleic acid, encompassing separate reaction mixtures, and encompassing greater than two concatenated nucleic acid sequences), each having a 5’ and 3’ ends, and appending universal adapter oligonucleotides to the 5’ and 3’ ends of each separate genetic unit to form separate extended genetic units each having 5’ and 3’ ends (interpreted as a first adapter comprising a first test sequence, and a second adapter comprising a second test sequence), wherein the method further involves attaching a set of flexible adapter oligonucleotides to the 5’ and 3’ ends of separate extended genetic units to form separate dual extended genetic units via homologous recombination between the flexible adapter oligonucleotides and the dual extended genetic units for form the synthetic genetic constructs (interpreted as incorporating a first adapter into a first nucleic acid molecule that comprises a first nucleic acid sequence; incorporating a second adaptor into a second nucleic acid molecule that comprises a second nucleic acid sequence; and hybridizing and extending, claim 1a, 1b, 3 and 11) (paragraph [0009]). Cunnac et al. teach attaching a set of flexible adapter oligonucleotides to the 5’ and 3’ ends of separate extended genetic units to form separate dual extended genetic units, wherein separate genetic units refer to fragments or segments of genetic material (e.g., a DNA fragment), wherein the genetic unit can comprise deoxyribonucleotides, ribonucleotides, nucleotide analogs, peptide nucleotides, or a combination thereof (interpreting the genetic units as comprising a 5’ terminal phosphate group, claim 1) (paragraphs [0026]-[0027]). Cunnac et al. teach dual adapters enabling each unique DNA fragment in a set of interest (interpreted as a first test sequence, and a second test sequence) to be flanked by a pair of hybrid universal flexible adapters (interpreted as a first adapter sequence, and a second adapter sequence), wherein universal adapters are first attached to genetic units, such that all units in the set are flanked on one end by UA1 and the other by UA2, such that the flexible adapters carry sequences complementary to a portion of the universal adapter sequences, and they also carry unique sequences (also interpreted as first and second test sequences from the same or different subjects, and complement sequences) designed to support recombination among themselves and/or with vectors carrying recombination sites (interpreted as a first and second adapter sequence comprising a first and second test sequence; hybridizing to each other; and comprising a complement of the test sequence, claim 1a and 1b) (paragraph [0012], lines 7-17). Cunnac et al. teach that the dual adapter recombination method is used to support concatenation of T3E gene from Pseudomonas syringe via recombination in yeast (corresponding to hybridizing and extending to produce extension products comprising concatenated nucleic acid molecules, claim 1a and 12b) (paragraph [0013], lines1-3). Cunnac et al. teach in Figure 6A, the structure of a typical T3E genetic unit (GU) for PRIVAS, wherein primary PCR reaction with gene-specific oligonucleotide primers harboring 20-bp 3’ extensions amplify GUs flanked on each side by universal adapter (UA) regions 1 and 2 (interpreted as each nucleic acid sequence comprising a double stranded region, a single stranded nucleic acid comprising an extendable 3’ end, and single stranded nucleic acid comprising a 5’ end; capable of hybridizing to one another; comprising a barcode sequence; comprising primers; complement sequences; and hybridizable to a flow cell, claims 2, 19, 21 and 28) (paragraph [0019], lines 5-9; and Figure 6A). Cunnac et al. teach that the genetic units can be double-stranded or single-stranded (interpreted as single-stranded, and double-stranded, claim 2) (paragraph [0027], lines 9-11). Cunnac et al. teach that a universal adapter oligonucleotide set of the invention comprises a first universal adapter oligonucleotide that is appended to one end of a genetic unit (i.e., either the 5’ or the 3’ end), and a second universal adapter oligonucleotide, having a different nucleotide sequence than the first universal adapter oligonucleotide, is attached to the opposite end of the same genetic unit (interpreted as a plurality of different first nucleic acid sequence and a plurality of different second nucleic acid sequences, claim 18) (paragraph [0028], lines 6-13). Cunnac et al. teach that universal adapter oligonucleotide can be appended to the 5’ and 3’ ends of each separate genetic unit using a polymerase enzyme such as a DNA polymerase enzyme (interpreted as a DNA polymerase), and carrying out polymerase chain reaction (PCR), such that a plurality of universal adapter oligonucleotide primer sets are provided where each primer set comprises a first oligonucleotide primer comprising a genetic unit specific portion, and a second oligonucleotide primer comprising a genetic unit specific portion, and a 5’ universal adapter specific portion (interpreted as extending; primers; DNA polymerase; and comprising a barcode sequence, claims 1 and 21) (paragraph [0029], lines 1-14). Cunnac et al. teach that the universal adapter oligonucleotides are appended to the separate genetic units to form extended genetic units using an exonuclease digestion followed by ligation as described in US Patent Publication No. US2010/0035768 to Gibson et al., which is hereby incorporated by reference (paragraph [0030], lines 1-6), wherein it is known that a variety of 5’ to 3’ double-strand specific exodeoxyribonucleases can be used to chew-back the end of the DNA molecules in the methods of the invention, such that digestion with a 5’ exonuclease produces 3’ single-stranded overhangs in the DNA molecules, where other desirable properties include a 5’ exonuclease that lacks a 3’ exonuclease activity to initiate degradation from both 5’-phospohylated and unphosphorylated ends, such that suitable exonucleases include phage T5 exonuclease, phage lambda exonuclease, RecE of Rac prophage exonuclease VIII from E. coli, and phage T7 exonuclease as evidenced by Gibson et al. (paragraph [0147]). Cunnac et al. teach that the universal adaptors comprise a genetic unit-specific region and a universal adapter-specific portion, and are provided as double-stranded adapter units, wherein exonuclease digestion chews back a sufficient number of nucleotides on each end of the double-stranded genetic unit and universal adapter to allow for specific annealing of the exposed single-stranded regions of homology between the genetic units and universal adapter oligonucleotides, wherein exonuclease digestion can be carried out by a polymerase in the absence of dNTPs, or by an exonuclease such as exonuclease III (corresponding to extending; adapters as double-stranded and comprising a single-stranded sequence; degrading the nucleic acid strand using an exonuclease; comprises a flow cell binding sequence; first and second nucleic acid sequences; and greater than two sequences, claims 1-3, 5 and 10) (paragraph [0030], lines 7-18). Cunnac et al. teach that following growth profiling as illustrated in Figure 8A for each of the four batches, approximately 10 strains were selected for PCR amplification, wherein Table 8B summarizes the set of selected strains whose clusters could be successfully PCR-amplified (interpreted as amplifying; sequences amplified prior to (a) or (b); and inherently comprises a primer and barcode sequence, claims 1, 9 and 21) (paragraph [0021], lines 10-17; Figure 8; and Table 8B). Cunnac et al. teach that DNA sequencing was used to identify the introduced T3E genes in 56 strains chosen to represent the extremes of the phenotypic continuum in the 4 batches and the two classes of GU set size (interpreted as rendered competent for sequencing; capable of hybridizing to a flow cell; and immobilized to the surface of a flow cell, claims 28 and 29) (paragraph [0139], lines 34-38). Cunnac et al. teach that PCR fragments were digested with XmaI or XbaI and ligated with T4 ligase (interpreted as incorporating a 5’ terminal phosphate group into an adaptor) (paragraphs [0072], lines 3-4; and [0077], lines 3-4), wherein it is known that restriction enzyme digestion including with XmaI and XbaI produces blunt ends that possess a 5’ phosphate group to promote ligation as evidenced by NEB (pg. 1, first full paragraph; and pg. 9, least six lines). Cunnac et al. teach that a purified primary PCR fragment was used as a template and the appropriate pair of UAGS primers also synthesized by Integrated DNA Technologies (IDT) was included in the amplification mix (paragraph [0116], lines 3-6), wherein it is known that IDT will generate synthetic oligonucleotides that include a 3’ or 5’ terminal phosphate, such that 5’ phosphorylation is needed if an oligonucleotide will be used as a substrate for DNA ligase as evidenced by Kammerer et al. (pg.2, last full paragraph, lines 3-4). Cunnac et al. teach that primary PCR products were included in the construction of the libraries of random clusters of size 3 or 5, wherein the entire clusters were directly PCR amplified using oligonucleotide primers annealing on the conserved external borders of the clusters, such that the resulting amplicons were subsequently used as templates in several sequencing reactions primed with oligonucleotides specific for the sequence of the FAs known to be upstream of the various positions as specified (paragraph [0109], lines 1-12), wherein amplicon preparation is known to include the steps of: (i) contacting a nucleic acid sample with target polynucleotides, (ii) amplifying by PCR the plurality of target polynucleotides, (iii) directly contacting the plurality of target specific capture primers immobilized on a solids support with the plurality of amplicons, (iv) extending the plurality of target specific capture primers to produce a plurality of immobilized extension products, and (v) amplifying by PCR the plurality of immobilized extension products as evidenced by Xu et al. (paragraph [0004]). Cunnac et al. teach that prior to sequencing, PCR reactions containing the cluster amplicons were treated with exonuclease I to degrade remaining primers and neutralize unincorporated dNTPs (interpreted as degrading the nucleic acid strand that is complementary into which the first adaptor has been incorporated using an exonuclease; as well as, removing “non-productive” strands) (paragraph [0128]).
Although Cunnac et al. do not specifically exemplify immobilizing the extension products on the surface of a flow cell, Cunnac et al. do teach the production of PCR products; amplification of clusters including denaturation, annealing and extension; and using the resulting amplicons as templates in sequencing reactions primed with oligonucleotides specific for the sequence of the FAs, wherein amplicon preparation is known to include the steps of: (i) contacting a nucleic acid sample with target polynucleotides, (ii) amplifying by PCR the plurality of target polynucleotides, (iii) directly contacting the plurality of target specific capture primers immobilized on a solids support with the plurality of amplicons, (iv) extending the plurality of target specific capture primers to produce a plurality of immobilized extension products, and (v) amplifying by PCR the plurality of immobilized extension products as evidenced by Xu et al., such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that the extension products can be immobilized on the surface of a flow cell.
Cunnac et al. do not specifically exemplify primers with 5’ terminal phosphate groups (instant claim 1, in part); or first adaptors ligated to first nucleic acid sequences in separate reaction mixtures from second adaptor to second nucleic acid sequences (instant claim 11).
	Regarding claim 1 (in part) and 11, Ji et al. teach a method of covalently joining nucleic acid molecules and method of cloning, wherein the method provides either sequential or simultaneous ligation of flanking or vector nucleic acid molecules to nucleic acid insert molecules by topoisomerase and DNA ligase (interpreted as encompassing separate mixtures, wherein the methods provide for directional and non-directional covalent joining and cloning of nucleic acid molecules (Abstract). Ji et al. teach that insert polynucleotides are isolated free of other components, such as proteins and lipids, such that an insert polynucleotide can be made by a cell and isolate, or can be synthesized in the laboratory, for example, using an automatic synthesizer or an amplification method such as PCR (interpreted as ligation in separate reaction mixtures, claim 11) (col 6, lines 3-7). Ji et al. teach that where an insert polynucleotide is prepared by PCR, the insert is generated using a pair of primers comprising a 3’-primer and a 5’-primer (interpreted as a first primer and a second primer), wherein both the 3’-primer and the 5’-primer can comprise a 5’-phosphate group to produce an insert with 5’-phosphate groups on both ends and  alternatively, one of the primers can comprise a 5’-hydroxyl group and one of the primers can comprise a 5’-phophate group to produce an insert with a 5’-OH group on one end and a 5’-phosphate group (5’-P) on the other end (interpreting multiple individual or different primers as a first primer and a second primer comprising a 5’ terminal phosphate group; producing a strand complementary to the test nucleic acid sequence; and adaptors incorporated which comprises a 5’ terminal phosphate group, claim 1b) (col 6, lines 8-18). Ji et al. teach that optional nuclease treatment such as exonuclease III treatment can be used to remove single strand ends from the element such that a blunt-ended insert fragment with topoisomerase bound to the molecule is formed (interpreted as degrading strand complementary to test nucleic acid with exonuclease, claim 1c) (col 7, lines 58-62). Ji et al. teach that ligation between a linear molecule comprising a ligation substrate site and an insert molecule takes place in the presence of a ligase enzyme such as bacteriophage T4 DNA ligase or Pfu DNA ligase (col 8, lines 10-14). Ji et al. teach that Pfu DNA polymerase in the has 3’- to 5’-exonuclease activity and removes 12 to 13 nucleic acids from the 3’-ends of the ligated insert/vector molecule (interpreted as degrading strand complementary to test nucleic acid with exonuclease, claim 1c) (col 9, lines 5-10).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of joining nucleic acid molecules as exemplified by Ji et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of attaching adapter oligonucleotides to DNA fragments as disclosed by Cunnac et al. to include the primers comprising terminal 5’ phosphate groups, which promote ligation between a ligation substrate and an insert molecules in the presence of a ligase enzyme as taught by Ji et al. with a reasonable expectation of success in promoting the ligation of primers and/or adapters in the presence of a ligase enzyme; in efficiently concatenating multiple DNA fragments; and/or in assembling synthetic genetic constructs comprising a plurality of genetic units including DNA fragments.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed May 16, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the combination of Cunnac and Ji do not teach exonuclease degradation of nucleic acid strands that do not include a 3’ end sequences that will hybridize for extension to product nucleic acid sequences (Applicant Remarks, pg. 10; first full paragraph); and (b) Ji does not teach primers comprising a 5’ terminal phosphate group to enable degradation of second strands that will not hybridize and extend to produce concatenated nucleic acid molecules (Applicant Remarks, pg. 10; last partial paragraph, lines 9-11; and pg. 11, first partial paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Moreover, MPEP 2145(IV) states,  
it is noted that none of the references has to teach each and every claim limitation.
If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s assertion that the combination of Cunnac and Ji do not teach exonuclease degradation of nucleic acid strands that do not include a 3’ end sequences that will hybridize for extension to product nucleic acid sequences, is not persuasive. As an initial matter, instant claim 1 does not recite “exonuclease degradation of nucleic acid strands that do not include a 3’ end sequences” as asserted by Applicant. Instead, instant claim 1 recites: 
“with an exonuclease enzyme that degrades 5’-phosphorylated nucleic acid strands that will not hybridize and extend to produce concatenated nucleic acid molecules” (lines 28-29). 

Thus, there is no requirement that exonuclease degradation does not include 3’ end sequences. Moreover, the combined references clearly teach degradation of nucleic acid strands using an exonuclease enzyme For example:

Cunnac et al. teach:
(i)	that the universal adapter oligonucleotides are appended to the separate genetic units to form extended genetic units using an exonuclease digestion followed by ligation as described in US Patent Publication No. US2010/0035768 to Gibson et al., which is hereby incorporated by reference, wherein it is known that a variety of 5’ to 3’ double-strand specific exodeoxyribonucleases can be used to chew-back the end of the DNA molecules in the methods of the invention, such that digestion with a 5’ exonuclease produces 3’ single-stranded overhangs in the DNA molecules, where other desirable properties include a 5’ exonuclease that lacks a 3’ exonuclease activity to initiate degradation from both 5’-phospohylated and unphosphorylated ends, such that suitable exonucleases include phage T5 exonuclease, phage lambda exonuclease, RecE of Rac prophage exonuclease VIII from E. coli, and phage T7 exonuclease as evidenced by Gibson et al. (interpreting the exonucleases of Gibson et al. as degrading the nucleic acid strand with an exonuclease enzyme that degrades 5’ phosphorylated nucleic acid strands; and interpreting lambda exonuclease to degrade 5’ phosphorylated nucleic acid strands);
(ii)	that prior to sequencing, PCR reactions containing the cluster amplicons were treated with exonuclease I to degrade remaining primers and neutralize unincorporated dNTPs (interpreting exonuclease I as degrading the nucleic acid strand with an exonuclease enzyme that degrades 5’ phosphorylated nucleic acid strands; as well as, removing “non-productive” strands); and
(iii)	exonuclease digestion chews back a sufficient number of nucleotides on each end of the double-stranded genetic unit and universal adapter to allow for specific annealing of the exposed single-stranded regions of homology between the genetic units and universal adapter oligonucleotides, wherein exonuclease digestion can be carried out by an exonuclease such as exonuclease III (interpreting exonuclease III as degrading the nucleic acid strand with an exonuclease enzyme that degrades 5’ phosphorylated nucleic acid strands).

Ji et al. teach: 
(i)	optionally, nuclease treatment such as exonuclease III treatment can be used to remove single strand ends from the element (interpreting exonuclease treatment including exonuclease III as degrading the nucleic acid strand complementary to test nucleic acid with exonuclease).

Thus, the combined references of Cunnac et al. and Ji et al. teach all of the limitations of the claims.

Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that none of the references has to teach each and every claim limitation. Applicant’s assertion that Ji does not teach primers comprising a 5’ terminal phosphate group, is not persuasive. As an initial matter, Applicant is reminded that the rejection is based on the combination of Cunnac et al. and Ji et al., and that Applicant has not addressed the teachings of Cunnac et al.

Cunnac et al. teach:
(i)	a plurality of universal adapter oligonucleotide primer sets, wherein each primer set comprises a first oligonucleotide primer comprising a genetic unit (interpreting the genetic units including DNA and oligonucleotides as comprising a 5’ terminal phosphate group);
(ii)	the term “genetic units” refers to fragments or segments of genetic material (e.g., a DNA fragment), wherein the genetic unit can comprise deoxyribonucleotides, ribonucleotides, nucleotide analogs, peptide nucleotides, or a combination thereof (interpreting the genetic units including DNA and oligonucleotides as comprising a 5’ terminal phosphate group); and
(iii)	that the universal adapter oligonucleotides are appended to the separate genetic units to form extended genetic units using an exonuclease digestion followed by ligation as described in US Patent Publication No. US2010/0035768 to Gibson et al., which is hereby incorporated by reference, wherein it is known that a variety of 5’ to 3’ double-strand specific exodeoxyribonucleases can be used to chew-back the end of the DNA molecules in the methods of the invention, such that digestion with a 5’ exonuclease produces 3’ single-stranded overhangs in the DNA molecules, where other desirable properties include a 5’ exonuclease that lacks a 3’ exonuclease activity to initiate degradation from both 5’-phospohylated and unphosphorylated ends, such that suitable exonucleases include phage T5 exonuclease, phage lambda exonuclease, RecE of Rac prophage exonuclease VIII from E. coli, and phage T7 exonuclease as evidenced by Gibson et al. (interpreting the exonucleases of Gibson et al. as degrading the nucleic acid strand with an exonuclease enzyme that degrades 5’ phosphorylated nucleic acid strands; and interpreting lambda exonuclease to degrade 5’ terminal phosphate group).

Ji et al. teach:
(i)	insert polynucleotides prepared by PCR, the inset generated using a pair of primers comprising a 3’-primer and a 5’-primer, wherein one of the primers can comprise a 5’-phosphate group to produce an insert with a 5’-OH group on one end and a 5’-phosphate (5’-P) group on the other end; as well as, both the 3’-primer and a 5’-primer comprising a 5’-P group on both ends (interpreting primers as comprising a 5’ terminal phosphate group).

Thus, the combined references of Cunnac et al. and Ji et al. teach all of the limitations of the claims.


New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 41-67 of copending US Patent Application No. 17/727,356 in view of Drmanac et al. (US20170226577). 
	(ii)	Claims 1, 2, 5, 6, 11-17, 19-21, 23, 26, 28, 30, 32, 43-50, 52 and 174-177 of copending US Patent Application No. 15/619,078 in view of Drmanac et al. (US20170226577).
Although the conflicting claims are not identical, they are not patentably distinct from each other because copending US Patent Application Nos. 17/727,356 and 15/619,078 teach all of the limitations as recited in instant claims including incorporating, amplifying, hybridizing and extending; and Drmanac et al. teach that a single stranded PCR fragment can be simply derived from a double stranded product by phosphorylation of one of the primers and treatment with lambda exonuclease to remove the phosphorylated strand (paragraph [0123]).
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Drmanac et al. (US Patent Application Publication No. 20170226577, published August 10, 2017; effective filing date February 24, 2006) in view of Gordon et al. (US Patent Application Publication No. 20180284125, published October 4, 2018; PCT filed September 16, 2016; effective filing date March 11, 2016).
	Regarding claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29, Drmanac et al. increasing the amount of sequencing information that can be obtained from an array of target polynucleotides; as well as, methods as an efficient and inexpensive way to prepare random arrays of engineered nucleic acid molecules able to support billions of molecules including molecules at submicron sizes and distances (paragraphs [0005]-[0006]). Drmanac et al. teach that each adaptor comprises an anchor probe, a hybridization site and an identifying step, wherein the identifying step in an exemplary embodiment comprises: hybridizing anchor probes to anchor probe hybridization sites, hybridizing sequencing probes to target detection positions adjacent to the adaptors, ligating adjacent hybridized sequencing and anchor probes to form ligated probes, and detecting the ligated probes to identify the first nucleotide (interpreted as capable of hybridizing; and nucleic acid sequences as comprising flow cell binding sequences, claim 5) (paragraph [0009]). Drmanac et al. teach a method of determining the identification of a first nucleotide at a detection position of a target sequence, wherein the target sequence comprises a plurality of detection positions, wherein the method includes: (a) providing a plurality of concatemers; and (b) identifying the first nucleotide, such that each concatemer comprises a plurality of monomers, and each monomer comprises: (i) a first target domain of the target sequence comprising a first set of target detection positions; (ii) a first adaptor comprising a Type IIs endonuclease restriction site; (iii) a second target domain of the target sequence comprising a second set of target detection positions; and (iv) a second interspersed adaptor comprising a Type IIs endonuclease restriction site (interpreted as incorporating a first adaptor into a first nucleic acid sequence; and incorporating a second adaptor into a second nucleic acid sequence, claim 1a) (paragraph [0007]). Drmanac et al. teach the invention includes methods for inserting a plurality of adaptors at spaced locations within a target polynucleotide, such adaptors are referred to as “interspersed adaptors”, and can serve as platforms for interrogating adjacent sequences using various sequencing chemistries, such as those that identify nucleotides by primer extension, probe ligation, and the like (interpreted as primer extension and hybridization; and interpreting interspersed adaptors as concatenated nucleic acid molecules, claim 1b, 1d and 1e) (paragraph [0032]). Drmanac et al. tach that the nucleic acid can be single stranded or double stranded, or contain portions of both double stranded or single stranded sequence (interpreted as first adaptor and second adaptor are single stranded, claim 1a) (paragraph [0044]). Drmanac et al. teach that genomic DNA from any organism is isolated and fragmented into target sequences using standard techniques, wherein a first adaptor is ligated to one terminus of the target sequence; and a second adaptor can be added to the other terminus of the target sequence, and then a bridging sequence can be hybridized to the two adaptors followed by ligation (interpreted as a first and second subject; and nucleic acid sequences and adaptors are capable of hybridizing to each other, claim 1a) (paragraph [0033]-[0034]). Drmanac et al. teach an exemplary method of inserting interspersed adaptors as illustrated in Figure 2D, wherein the method generates segments of target polynucleotide with predetermined lengths adjacent to interspersed adaptors (paragraph [0100], lines 1-4; and Figure 2D). Drmanac et al. teach that double stranded DNA (dsDNA) is fragmented to produce target polynucleotides (270) having frayed ends (269), after which the ends are repaired using conventional techniques to form fragments (271) with blunt ends, such that to the 3’ ends of the blunt end fragments (271) a single nucleotide (273) is added (e.g., dA, using Taq polymerase of  like enzyme) to produce augmented fragments (272), wherein augmented fragments (272) are combined with interspersed adaptors (274) that have complementary nucleotide overhangs (e.g., dT) in the presence of a ligase so that multiple ligation products form, including product (275) that comprises a single interspersed adaptor and a single fragment (interpreted as incorporating a first and second adaptor sequence into a first and second adaptor molecule; and a first and second double stranded nucleic acid molecule having a first end and a second end comprising an extendable 3’ end, and a 5’ end, claims 1a and 2) (paragraph [0100], lines 10-21). Drmanac et al. teach that dsDNA circles (283) are treated with type IIs restriction endonuclease recognizing a site in adaptor (278) to cleave dsDNA circles (283) to leave segment (277), wherein cleavage by the type IIs restriction endonuclease leaves 3’ indented ends that are extended by a DNA polymerase to form blunt ends (279), after which fragment (284) is treated to add a single nucleotide to its 3’ ends; and that to fragment (284), a second interspersed adaptor (281) having complementary overhangs is ligated, and the process is repeated to incorporate additional interspersed adaptors, such that each cycle of interspersed adaptor incorporation includes an amplification step of the desired product to generate sufficient material for subsequence processing steps (interpreted as incorporation adaptors into nucleic acid; primers; amplification; 3’ extension; ligation; DNA polymerase; produce a first and second concatenated molecule; interpreting repeating the process to provide concatenated nucleic acid molecule comprise greater than two nucleic acid sequences; incorporation comprises ligation; separate reaction mixtures; and primer comprises a specific barcode sequence, claim 1a, 1b, 1d 1e, 3, 10, 11 and 21) (paragraph [0101]). Drmanac et al. teach that a single stranded PCR fragment can be simply derived from a double stranded product by phosphorylation of one of the primers and treatment with lambda endonuclease to remove the phosphorylated strand (interpreting the use of lambda exonuclease as degrading the nucleic acid strand complementary to the test nucleic acid sequence; an exonuclease the degraded 5’-phosphorylated nucleic acid strands, claim 1c) (paragraph [0123]). Drmanac et al. teach instruments for use with arrays of the invention comprise three basic components: (i) a fluidics system for storing and transferring detection and processing reagents (e.g., probes, solutions); (ii) a reaction chamber, or flow cells, holding or comprising an array, and having flow-through and temperature control capability; and (iii) illumination and detection system (interpreted as a nucleic acid sequence  comprising a flow cell binding moiety, claim 5) (paragraph [[0283]). Drmanac et al. teach that the methods utilize target sequences from samples including bodily fluids, cells from virtually any organism; biological warfare samples; research samples; products of an amplification reaction; purified samples such as purified genomic DNA, RNA preparations; and/or raw samples (interpreted as test nucleic acid amplified prior to step (a); inherently comprising a source specific barcode; and concatenated molecules are hybridizable to a flow cell; and immobilized on a flow cell, claims 9, 19, 28 and 29) (paragraph [[0041]). Drmanac et al. teach that the target sequences can be comprised of different target domains; and that for applications in which many different target polynucleotides are analyzed in parallel, target polynucleotides having interspersed adaptors can be amplified using rolling circle replication (RCR) or emulsion PCR as shown in Figures 1C-1D and Figs. !E-1G (interpreted as first nucleic acid sequence is different from a second nucleic acid sequence, claim 18) (paragraphs [0046]; and [0089]).
	Drmanac et al. do not specifically exemplify sample specific barcodes or source specific barcodes (claims 19 and 21, in part).
	Regarding claims 19 (in part) and 21 (in part), Gordon et al. teach methods and compositions for labeling target molecules or associated target molecule tags with origin specific nucleic acid barcodes, wherein the identity, quantity, and/or activity of target molecules originating from particular discrete volumes, such as droplets, for example water-in-oil emulsions, can be determined by determining the sequence of the origin-specific nucleic acid barcodes; or optionally in combination with additional barcodes, such as one or more additional nucleic acid and/or peptide barcode (interpreted as origin specific barcodes (Abstract). Gordon et al. teach that by combining proteomic analysis with next generation sequencing technologies, the inventors have greatly reduced the cost associated with the analysis of multiple samples as well as increased the efficiency of detection, such that disclosure provides methods and compositions for high-throughput labeling of target molecules, or target molecule tags (for example, polypeptide identifier elements, such as affinity tags and/or peptide barcodes), with specific nucleic acid barcodes such as origin-specific barcodes, wherein the presence, quantity, and/or activity of a target molecule, or multiple target molecules, in a particular discrete volume can be determined (paragraph [0109], lines 10-20). Gordon et al. teach that in addition to the origin-specific nucleic acid barcodes, target molecules and/or target molecule tags can be labeled with additional nucleic acid barcodes (optionally in the form of a nucleic acid barcode concatemer) in a specific manner based on any of a number of different properties of the target molecules or the target molecule tags, wherein the ability to add multiple barcodes (both nucleic acid and peptide) facilitates further levels of characterization, greatly increasing the ability and power of multiplexing, such that the present disclosure thus enables highly complex combinatorial analyses by associating information about different target molecules (and/or associated target molecule tags), their sources, physical characteristics, and/or different treatment conditions with distinct nucleic acid barcodes, which can be de-convoluted from pooled samples using high-throughput sequence analysis, such as high-throughput sequencing technologies (interpreted as origin specific barcodes, claims 19 and 21) (paragraph [0109], lines 25-43). Gordon et al. teach that barcode tagging can occur via a barcode receiving adapter associated or attached to a target molecule (interpreted as a first adapter comprises a sample barcode sequence or source barcode sequence, claim 29) (paragraph [0129], lines 19-21). Gordon et al. teach that labeled target molecules and/or target nucleic acids associated with origin-specific nucleic acid barcode, or optionally in combination with other nucleic acid barcodes, can be amplified; and that a nucleic acid barcode (or a concatemer thereof), a target nucleic acid molecule (for example, a DNA or RNA molecule), a nucleic acid encoding a target peptide or polypeptide, and/or a nucleic acid encoding a specific binding agent may be optionally sequenced by any method known in the art, for example, methods of high-throughput sequencing, also known as next generation sequencing or deep sequencing, wherein exemplary next generation sequencing technologies include, for example, Illumina sequencing, Ion Torrent sequencing, 454 sequencing, SOLiD sequencing, and nanopore sequencing amongst others (paragraph [0134], lines 1-4 and 20-33). Gordon et al. teach that a nucleic acid identifier (e.g., a barcode) can be attached to sequences that allow for amplification and sequencing, such that a nucleic acid barcode can further include a hybridization site for a specific primer, such as a single stranded DNA primer attached to the end of the barcode (interpreted as a primer comprising a source specific barcode, claim 21) (paragraph [0131]). Gordon et al. teach that the origin-specific barcode is a primer for the synthesis of the complementary strand of the target molecules specific binding agent barcode (interpreted as a primer comprising a source specific barcode, claim 21) (paragraph [0144], lines 25-27). Gordon et al. teach that the methods further include quantifying one or more of the origin-specific barcodes, the target molecule specific binding agent barcodes, test-agent specific barcodes, the target nucleic acid barcodes and the target molecule barcodes; and attaching a condition-specific barcode to each of the sample-specific barcodes labeling the isolated labeled target molecules, thereby forming a conjugate barcode (interpreted as origin-specific and sample-specific barcodes, claims 19 and 21) (paragraph [0185]). Gordon et al. teach that the different nucleic acid barcodes added to, for example, a particular target polypeptide identifier element are linked together, leading to the formation of a unique nucleic acid barcode concatemer, wherein sequencing of the concatemer can be done to identify, characterize, and/or quantify the associated target protein, and will specifically provide information relating to source (i.e., discrete volume) and physical properties (paragraph [0197]).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of labeling target molecules as exemplified by Gordon et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of inserting a plurality of adaptors at spaced locations within a polynucleotide, and determining the identification of a first nucleotide at a detection position of the target sequence as disclosed by Drmanac et al. to include labeling target sequences with origin-specific barcodes, sample-specific barcodes, condition-specific barcodes and/or target-specific barcodes including the formation of a unique nucleic acid barcode concatemer as exemplified by Gordon et al. with a reasonable expectation of success in increasing the amount of sequencing information that can be obtained from an array of target polynucleotides; sequencing of the concatemer by next generation sequencing methods to identify, characterize, and/or quantify the associated target protein, and to provide information relating to the source of the target molecules; in identifying a target nucleic acid having a particular physical property such as affinity, length, sequence, etc. and/or having been subject to certain treatment conditions; and/or increasing the level of multiplexing to combinatorially analyze multiple samples in a quick and cost-efficient manner. It would have been prima facie obvious to combine the cited reference because Drmanac et al. teach inserting a plurality of adaptors at spaced locations within a target polynucleotide, such that the adaptors can serve as platforms for interrogating adjacent sequences; and using target sequence concatemers to identify a first nucleotide; while Gordon et al. teach barcoding, tagging and/or labeling target sequences with multiple barcodes; and obtaining barcoded concatemers that can be analyzed by high-throughput sequence analysis to provide origin-specific, sample-specific, reaction-specific and/or physical characteristic information associated with target sequences.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1-3, 5, 9-11, 18, 19, 21, 28 and 29 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639